Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
Numerous errors have been assigned by the appellant, none of which are well taken. An examination of the record discloses that the canse was properly tried by the Court below. The question of jurisdiction has already been decided by this Court.
The District Court is a Court of general original jurisdiction, its process is eo-extensive with the State. Causes may be removed from one district or county to another county or district, in the maimer provided by statute; but this, I apprehend, would not be permitted after the party had appeared and answered to the merits.
The appeal is clearly for delay. The judgment is therefore affirmed, with fifteen per cent, damages.